Citation Nr: 1821120	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a bilateral hip disability.  

6.  Entitlement to service connection for a low back disability.  

7.  Entitlement to service connection for a bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1983 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issues of entitlement to service connection for right ear hearing loss, a bilateral knee disability, a bilateral foot disability, and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time prior to the filing of the claim, or during the pendency of the claim, does the Veteran have a current left ear hearing loss disability for VA purposes.

2.  There is no competent medical evidence of an ankle disability or injury during service or for many years thereafter; nor does the medical evidence of record reflects that the current bilateral ankle disability was incurred during or as a result of his military service.  

3.  The preponderance of the evidence raises a reasonable doubt as to whether the Veteran's current low back disability was incurred during or as a result of his military service.  

4.  A chronic bilateral shoulder disability was not shown during service and the evidence does not otherwise show or indicate that the Veteran's current bilateral shoulder disability was incurred during or as a result of his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for a bilateral ankle disability are not met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a low back disability are met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  During a November 2011 VA audiological examination, the VA examiner noted the Veteran experienced a significant threshold shift at 4000 Hertz in both ears during service; however, the audiogram conducted during the examination did not reveal a disabling hearing impairment in the left ear for VA purposes.  

During the November 2011 VA examination, the Veteran's auditory threshold at 4000 Hertz in the right ear was 50 decibels, which meets the standard for hearing loss under VA law.  38 C.F.R. § 3.385.  However, the Veteran's auditory thresholds in his left ear did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz; nor did it exceed 26 decibels for at least three of these frequencies at any time prior or during the pendency of the claim.  See Id.  Furthermore, the evidence does not reflect that his speech recognition score was less than 94 percent in the left ear, as the November 2011 VA examiner noted that speech recognition could not be tested during the examination.  Id.  

The evidentiary record does not contain any other audiograms that were conducted during or in close proximity to the appeal period and the Veteran has not identified any outstanding medical evidence which would show that the hearing impairment in his left ear meets the criteria for hearing loss under VA law.  

In evaluating this claim, the Board has considered the Veteran's lay statements regarding the nature of his current bilateral hearing impairment; however, a lay person is not competent to offer a diagnosis of hearing loss that meets VA's definition.  Indeed, such a diagnosis requires the administration and interpretation of audiological test results.  As such is a complex medical question, the Veteran is not competent to offer a diagnosis of hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As such, the Veteran does not have left ear hearing loss for VA purposes prior or during the pendency of his claim.  38 C.F.R. § 3.385.  In view of the foregoing, the preponderance of the evidence is against the grant of service connection, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Ankle Disability

The Veteran is seeking service connection for a bilateral ankle disability which he attributes to the rigorous training and road marches he endured during service.  

The service treatment records (STRs) do not contain any complaints, treatment, or diagnosis of a bilateral ankle disability.  Nevertheless, the Veteran is competent to report that his ankle pain began during service.  However, the medical evidence weighs against a finding of service connection in this case.  

In addition to the lack of objective evidence of ankle problems during service, the record does not contain evidence of ankle problems until February 2012, when he sought treatment for pain in several joints, including his ankles.  Notably, the Veteran did not report that his joint pain began or had persisted since service; nor did the examining physician otherwise indicate that his ankle pain was related to his military service.  

Review of the record reveals that, in January 2013, the Veteran reported that his joint pain began more than 10 years before seeking treatment; however, at that time, he stated that the pain began in his hips and back and then progressed to include his shoulder and neck.  The Veteran did not mention his bilateral ankle pain at that time.  Nevertheless, the record reflects that the Veteran has been variously diagnosed with polyarthralgia and fibromyalgia; however, there is no medical evidence of record that indicates or suggests that the diagnoses are related to any event, injury, or disease that occurred during service.  

In summary, there is no competent medical evidence of ankle injuries or disabilities during service or for more than 10 years after service and, while the Veteran's current ankle pain appears to be attributed to polyarthralgia and fibromyalgia, there is no competent medical or lay evidence of record that indicates that these disabilities were incurred during or as a result of his military service.  Therefore, the Board finds the preponderance of the evidence is against the grant of service connection for a bilateral ankle disability.  

Low Back Disability

The STRs show the Veteran sought treatment for low back pain in October 1989 after injuring his back while lifting artillery shells.  He was diagnosed with mechanical low back pain and muscle spasm at that time and, while he did not seek treatment for low back problems again during service, the January 1998 separation examination shows that he reported having recurrent back pain and discomfort during movement.  

In December 2011, the Veteran's friend, G.R., reported that she has known the Veteran since 1999 and he has had back pain since that time.  The Veteran has also reported that his back problems have progressed since separation from service.  

Indeed, VA treatment records show the Veteran has complained of and sought treatment for chronic low back pain which, in 2013, he reported began more than 10 years ago.  A March 2012 x-ray revealed the Veteran has a compression fracture in his spine, as well as degenerative disease and disc narrowing.  In September 2014, a VA clinician stated that the Veteran's back injury in service is at least as likely as not related to his current low back pain.  While the September 2014 VA clinician noted that he was not sure when the Veteran experienced the compression fractures or how old they are, he attributed the Veteran's current low back pain to his in-service back injury.  

Given the evidence of a back injury during service, the complaints of recurrent back pain at separation from service, the competent and credible lay evidence of continued back pain since service, and the September 2014 opinion relating the Veteran's current low back pain to the in-service injury, the Board finds the evidence of record raises a reasonable doubt as to whether the Veteran's current low back disability was incurred during or as a result of his military service.  As such doubt is resolved in favor of the Veteran, service connection for a low back disability is granted.   

Shoulder Disability 

The filed a claim seeking service connection for a left shoulder disability; however, his claim has been expanded to include his right shoulder, as the evidence reflects a current disability affecting both shoulders.  

The STRs show that, in February 1990, the Veteran sought treatment for soreness in his right shoulder after falling and landing on his shoulder.  The assessment was tenderness and he was given Tylenol and a heating pad for treatment.  There were no complaints involving the left shoulder at that time and, notably, the January 1998 separation examination does not contain any complaints or diagnoses related to either shoulder.  

The post-service evidence reflects that the Veteran has complained of chronic joint pain, including in his shoulder.  In January 2013, the Veteran reported that his joint pain began in his hips and back more than 10 years ago but progressed over the next few years to include his shoulder and neck.  During a September 2014 Internal Medical examination, the Veteran complained of pain that radiated from the base of his neck into his shoulders and down into his mid-back.  The Board finds probative that during his post-service treatment, the Veteran has not attributed the onset of his shoulder problems to any event or injury during his military service.  The Board also finds probative that, while the Veteran has been diagnosed with polyarthralgia and fibromyalgia, examining physicians have not attributed his diagnoses to any event or injury that occurred during service.  

The Veteran was afforded a VA shoulder examination in April 2014 during which he was diagnosed with bilateral shoulder strain and arthroplasty.  After reviewing the record and examining the Veteran, the VA examiner noted the Veteran was treated for right shoulder pain during service but stated that it is less likely than not that his current right shoulder disability was incurred in or caused by an in-service injury, event, or illness.  In making this determination, the examiner noted there were no further complaints or treatment following the in-service injury, including during service, at separation from service, or until 2012, 24 years later.  The examiner also noted there are no definitive findings of a shoulder disability, except for subjective pain and decreased range of motion (which the examiner noted was due to poor effort).  

The foregoing evidence preponderates against a finding that the Veteran's current bilateral shoulder disability was incurred in or as a result of his military service.  Indeed, despite the evidence of a right shoulder injury in service, a chronic shoulder disability was not noted during or at separation from service and, after service, the Veteran reported that his current shoulder pain began shortly after service.  There is no other competent evidence of continued back problems following service and there is no competent medical evidence that relates the Veteran's current bilateral shoulder disability to his military service.  

As the preponderance of the evidence weighs against a finding of service connection in this case, the Veteran's claim must be denied and the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a bilateral ankle disability is denied.  

Service connection for a low back disability is granted.  

Service connection for a bilateral shoulder disability is denied.  


REMAND

Additional development is needed with respect to the Veteran's right ear hearing loss, bilateral knee, bilateral foot, and bilateral hip disabilities.  

The physician who performed the November 2011 VA audiological examination opined that the Veteran's hearing loss is not as likely as not caused by or a result of his military service because the Veteran's hearing impairment as separation from service was not considered disabling under VA law.  However, evidence of hearing loss (as defined by 38 C.F.R. § 3.385) during service is not fatal to a Veteran's claim, as VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, an addendum opinion is needed regarding whether the Veteran's right ear hearing loss is likely related to his military noise exposure, given all the evidence of record.  

The physician who conducted the April 2014 VA knee examination diagnosed the Veteran with sprain and arthroplasty of both knees but opined that his current bilateral knee disability is not likely related to the right lower leg/calf condition that was noted at entry into service and not likely aggravated during service.  The examiner opined that the injuries the Veteran experienced during service involved his right knee, not his calf, and that there is no evidence of a right leg condition after service until 2012.  While the examiner is correct in noting that a right lower leg/calf, the Veteran is seeking service connection for a disability involving his knees, not his calves.  Therefore, given the evidence of a current bilateral knee disability, injury to the Veteran's right knee during service, and competent lay evidence of knee pain since service, an addendum opinion is needed regarding whether the current bilateral knee disability is likely related to his military service.  

The Veteran is seeking service connection for a bilateral foot disability which he attributes to the rigorous training and road marches he endured during service.  Service treatment records (STRs) reflect that the Veteran received treatment for right great toe pain during service and was noted to have bunions on both feet during his January 1998 separation examination.  The Veteran has reported that his bilateral foot disability has progressed since service and VA treatment records show he has received treatment for severe, painful callosities and bunions on both feet during the appeal period.  See e.g., VA treatment records dated July 2012 and February 2014.  Given the foregoing, the Veteran should be afforded a VA examination to determine if the Veteran's current bilateral foot disability is related to his military service.  

Finally, a VA examination is needed to determine if the Veteran's current bilateral hip disability, diagnosed as degenerative joint disease, is related to his military service.  While the STRs do not contain any complaints or findings of a bilateral hip disability, the Veteran injured his right knee and fell onto his right side during service and he has reported having hip pain since service.  However, there is no competent medical opinion of record that addresses whether the current bilateral hip disability was incurred during service.  On remand, the Veteran should be afforded a VA hip examination.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the November 2011 VA audiological examination and request that he provide an addendum opinion regarding the Veteran's hearing loss.  

After reviewing the record, the examiner should opine whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's right ear hearing loss was incurred during or as a result of his military service.  

In answering the foregoing, the examiner should consider the Veteran's conceded military noise exposure and change in hearing test results during service, as well as his reports regarding the onset and progression of his hearing loss and any post-service noise exposure.  

If the November 2011 VA examiner is not available, another suitable examiner should be requested to provide the opinion.  

A rationale should be provided in support of any opinion offered.  

2. Return the claims file to the April 2014 VA knee examiner for an addendum opinion.  After reviewing the record, the examiner should opine whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's current bilateral knee disability was incurred during or as a result of his military service.  

In answering the foregoing, the examiner should consider the Veteran's service treatment records, the right knee injuries incurred during service, and his reports of experiencing several injuries as a result of rigorous training and road marches during service.  The examiner should also consider the post-service medical evidence and lay evidence of continued knee pain since service.  

If the April 2014 VA examiner is not available, another suitable examiner should be requested to provide the opinion.  

A rationale should be provided in support of any opinion offered.  

3. Schedule the Veteran a VA foot and hip examination.  After reviewing the record and examining the Veteran, the VA examiner should identify all foot and hip disabilities that have been present since July 2011.  

For each disability identified above, the examiner should opine whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability was incurred during or as a result of his military service.  

In answering the foregoing, the examiner should consider the Veteran's service treatment records, the treatment for right great toe pain during service and his reports of experiencing foot and hip pain as a result of rigorous training and road marches during service.  The examiner should also consider the post-service medical evidence and lay evidence of progressive foot problems and continued hip pain since service.  

A rationale should be provided in support of each opinion offered.  

4. Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


